EXHIBIT 10.1

SECOND AMENDMENT TO THE AGREEMENT FOR THE PROVISION OF SERVICES

This Second Amendment (“Amendment”) to the Agreement for the Provision of
Services (“the Agreement”) with an effective date of March 1, 2012 (the
“Effective Date”), is entered into by and between CompCare de Puerto Rico, Inc.,
(“CompCare”), and MSO of Puerto Rico, Inc., (“MSO”), sets forth additional
duties and obligations

WHEREAS, MMM Healthcare, Inc. and its corporate affiliate PMC Medicare, Choice,
Inc. and CompCare executed an Agreement for the Provision of Services entered
into the 13th day of August, 2010 with an effective date of September 18, 2010,
pursuant to which CompCare provides and arranges for the provision of mental
health, substance abuse and certain pharmacy-related services to individuals
covered by Benefit Plans sponsored or issued by Health Plans.

WHEREAS, Health Plans assigned its duties and obligations to the MSO effective
January 10, 2012.

WHEREAS, MSO and CompCare desire to amend the Agreement in accordance with the
definitive terms and conditions set forth below.

Amendment

1. Section 12 “Term and Termination”, clause 12.1 of the Agreement is amended to
add the language in bold:

“12.1 Term This Agreement shall be effective on the Effective Date and shall
continue until December 31, 2012, unless terminated as provided in this
Agreement.

2. Exhibit A “Services Payment Addendum” of the Agreement is amended to modify
the pharmacy PMPM amount for year two as follows:

The Pharmacy PMPM for Year two as established in the Agreement is $[*]. The
parties agree to modify said amount to include an additional $[*] PMPM. The
total Pharmacy amount payable to CompCare by the MSO effective from January 1,
2012 until the termination of the Agreement is $[*] PMPM.

Except as expressly set forth in this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers to execute and deliver this Agreement as of the date first
written above, to be effective on the Effective Date.

 

COMPCARE DE PUERTO RICO, INC.     MSO OF PUERTO RICO, INC. By:  

/s/ Clark Marcus

    By:  

/s/ Raul Montalvo

Printed Name:   Clark Marcus     Printed Name:   Raul Montalvo, MD Title:   CEO
    Title:   President

Comprehensive Behavioral Care Inc. and Comprehensive Care Corporation, jointly
and severally, hereby guarantee all the payment and performance obligations of
CompCare de Puerto Rico, Inc. under or relating to this Agreement.

 

COMPREHENSIVE BEHAVIORAL CARE, INC.     COMPREHENSIVE CARE CORPORATION By:  

/s/ Clark Marcus

    By:  

/s/ Clark Marcus

Printed Name:   Clark Marcus     Printed Name:   Clark A. Marcus Title:   Chief
Executive Officer     Title:   Chairman and CEO